Citation Nr: 1514465	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-08 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from May 1980 to December 1986.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for a right shoulder disability and service connection for tinnitus.  

Although the Veteran requested a hearing before the Board, he withdrew that hearing request in a February 2014 statement.  

The Veteran also withdrew the appeal for service connection for right ear hearing loss in the February 2014 statement.  As the appeal was not perfected following a February 2013 statement of the case and was not certified to the Board, the issue will not be considered herein.  

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A current right shoulder disability was not incurred during or as a result of service.  


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in March 2011 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran has not identified any outstanding treatment records related to the claimed right shoulder disability.  He was provided with a VA examination in April 2011 and an addendum was provided in June 2011.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he incurred a right shoulder disability during service.  However, the Board finds that the weight of the evidence does not demonstrate that a current right shoulder disability was incurred during service.  

The only evidence regarding a current right shoulder disability is an April 2011 VA examination and electroneuromyographic (ENG) report, which demonstrated right C7 radiculopathy with pain radiating down the right shoulder.  The ENG also demonstrated right carpal tunnel syndrome.  The Veteran denied neck or cervical spine complaints or history.  

The Veteran reported during the examination, and service treatment records demonstrate, several instances of right shoulder treatment as well as diagnoses of right shoulder muscle strain and subacromial bursitis in September 1985.  However, the Board notes that an April 1986 treatment record indicated that an examination of the nerves involved revealed that they were intact.  Moreover, a separation examination in September 1986 was negative for any musculoskeletal or neurologic findings and the upper extremities were found to be normal.  

At first, the VA examiner concluded that since the pain the Veteran reported during service and ever since had been consistent, his current right C7 radiculopathy was at least as likely as not related to his in-service right shoulder symptoms.  However, upon closer review of the claims file, the examiner found that the in-service treatment and complaints were consistent with right shoulder bursitis and that each episode resolved during service.  At no time did the Veteran complain of any symptoms consistent with radiculopathy.  Therefore, the examiner concluded, given the Veteran's current symptoms and his symptoms during service, it is less likely as not that his current right shoulder complaints are due to the same cause as his in-service complaints of shoulder pain.  

The Board acknowledges the Veteran's reports that his current symptoms are consistent with the symptoms he had during service and ever since.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report his belief that his current right shoulder symptoms began during service and have continued ever since.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the June 2011 VA opinion to be more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The examiner found that the in-service episodes of bursitis resolved during service.  The current evidence of record does not demonstrate that the Veteran has received treatment for right shoulder bursitis the episodes noted during service.  Moreover, service treatment records do not demonstrate, and the Veteran has specifically denied, a neck injury or radicular symptoms during service.  Service treatment record dated in April 1986 revealed treatment for the right shoulder and right hand and indicated that the nerves were intact.  Finally, the separation examination specifically found the bilateral upper extremities and spine to be normal.  

Given the lack of medical evidence in support of the claim, the lack of treatment for bursitis since service, the lack of a neck injury or radicular symptoms during service, and the examiner's findings that his current right shoulder symptoms are not etiologically related to the in-service right shoulder symptoms, the evidence is against a finding of a nexus between the Veteran's current right shoulder disability and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for right shoulder disability is denied.  


REMAND

During an April 2011 audiology examination, the examiner noted the Veteran's reports that constant tinnitus began four to five years before the examination.  Based on this statement, the examiner found that tinnitus was not etiologically related to service.  However, in several statements since that examination, the Veteran claimed that tinnitus symptoms began during service and increased in severity in the four to five years before that examination.  

In addition, the VA examiner first stated in the report that tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss (he is service-connected for left ear hearing loss).  However, the examiner then concluded based on the Veteran's reports of tinnitus onset four to five years prior to the examination that his current tinnitus was not secondary to hearing loss because such tinnitus should occur at the onset of the hearing loss.  

Based on the foregoing, the Board finds that a remand is necessary to obtain an opinion as to whether current tinnitus was incurred during or as a result of service or is proximately related to service-connected left ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claim to the examiner who provided the April 2011 VA examination, if available, to obtain clarification of the etiology of current tinnitus in light of the Veteran's statements regarding the onset of tinnitus during service.  If the same examiner is unavailable, provide the Veteran with a new VA examination with a qualified examiner to determine whether current tinnitus is etiologically related to service or proximately related to service-connected left ear hearing loss.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current tinnitus had onset in service or is otherwise related to a disease or injury in service, including the reported in-service acoustic trauma during service.  

If not, the examiner should opine whether tinnitus was either caused or aggravated by service-connected left ear hearing loss.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


